Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The following is an Examiner’s Amendment and Comment following Decision by the Board of Appeals on 31 December 2020 and communications with Matthew R. Allen on 22 March 2021 (see attached Interview Summary).
Claims 1 and 8 have been amended by Examiner’s Amendment.
Claim 3 has been canceled by Examiner’s Amendment.
Claims 1-2 and 4-20 are currently pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew R. Allen (Reg. No. 65,289) on 22 March 2021.

The application has been amended as follows:  

In the Claims  
1.  (Currently Amended) A device, comprising:  
one or more memories; and 

the electric vehicle being associated with the device, and the device being integrated within the electric vehicle; 
receive vehicle power information, vehicle profile information, and vehicle location information,
the vehicle profile information including information indicating at least one destination of the electric vehicle,
the at least one destination being different from a current location of the electric vehicle and different from a parking meter location of the parking meter;
determine parking payment options based on the vehicle power information, the at least one destination indicated in the vehicle profile information, and the vehicle location information; 
receive a selection of a particular parking payment option of the parking payment options, the particular parking payment option including an option to pay for parking by providing power to the parking meter from the electric vehicle;
cause the electric vehicle to connect to the parking meter based on the particular parking payment option; and
cause the electric vehicle to provide power to the parking meter based on the particular parking payment option.  

2.  (Original) The device of claim 1, wherein the one or more processors are further configured to:
cause the electric vehicle to stop providing power to the parking meter and to disconnect from the parking meter after a time period; and


	3.  (Canceled) 
4.  (Previously Presented) The device of claim 1, wherein the vehicle power information includes information indicating a power level associated with a battery of the electric vehicle,
 	wherein the vehicle profile information includes information indicating a first distance to a first destination of the at least one destination,
wherein the vehicle location information includes information indicating a second distance to a charging station, and
wherein the one or more processors, when determining the parking payment options, are configured to:
determine the parking payment options based on the power level associated with the battery, the first distance, and the second distance.

	5.  (Original) The device of claim 1, wherein the vehicle profile information includes information indicating a threshold power level for a battery of the electric vehicle, and
 	wherein the one or more processors, when determining the parking payment options, are configured to:
determine the parking payment options based on the threshold power level for the battery of the electric vehicle.

6.  (Original) The device of claim 1, wherein the parking payment options include one or more of:
an option to pay for parking with power from the electric vehicle,
an option to pay for parking with a transaction card,

an option to prepay for parking for a predetermined quantity of time,
an option to incrementally pay for parking over predetermined time increments, or
an option to continuously pay for parking over time.
	
7.  (Original) The device of claim 1, wherein the one or more processors are further configured to:
provide the parking payment options for display via a user interface; and
wherein the one or more processors, when receiving the selection of the particular parking payment option of the parking payment options, are configured to:
receive the selection of the particular parking payment option, of the parking payment options, via the user interface.

	8.  (Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors of a device that is integrated within an electric vehicle, cause the one or more processors to:
communicate with a parking meter associated with a parking space to be used for parking by [[an]] the electric vehicle,
the electric vehicle being associated with the device;
receive, from the parking meter, price information indicating a price for power provided to the parking meter;
receive vehicle power information that includes information indicating a power level of a battery of the electric vehicle;
receive vehicle location information that includes information indicating a current location of the electric vehicle and a location of a charging station;

each destination, of the one or more destinations, being different from the current location of the electric vehicle, different from a parking meter location of the parking meter, and different from the location of the charging station;
determine parking payment options based on the price information, the vehicle power information, the one or more destinations indicated in the vehicle profile information, and the vehicle location information;
receive a selection of a particular parking payment option of the parking payment options,
the particular parking payment option including an option to pay for parking by providing power to the parking meter from the electric vehicle;
cause the electric vehicle to connect to the parking meter based on the particular parking payment option; and
cause the electric vehicle to provide power to the parking meter after the electric vehicle connects to the parking meter and in accordance with the particular parking payment option.

9.  (Original) The non-transitory computer-readable medium of claim 8, wherein the instructions further comprise:
one or more instructions that, when executed by the one or more processors, cause the one or more processors to:
receive an alert indicating that the power level of the battery is below a predetermined threshold;
cause the electric vehicle to stop providing power to the parking meter and to disconnect from the parking meter based on the alert; and
 	provide payment for the parking via a transaction card.

one or more instructions that, when executed by the one or more processors, cause the one or more processors to:
cause the electric vehicle to stop providing power to the parking meter and to disconnect from the parking meter when the electric vehicle is to leave the parking space; and
provide information associated with the battery of the electric vehicle after causing the electric vehicle to stop providing power to the parking meter.

11.  (Original) The non-transitory computer-readable medium of claim 8, wherein the electric vehicle connects to the parking meter via one of:
a wired connection, or
a wireless connection.

12.  (Original) The non-transitory computer-readable medium of claim 8, wherein the vehicle profile information includes information indicating locations of charging stations used by the electric vehicle and information indicating daily travel distances by the electric vehicle, and
wherein the one or more instructions, that cause the one or more processors to determine the parking payment options, cause the one or more processors to:
determine the parking payment options based on the information indicating the locations of the charging stations used by the electric vehicle and the information indicating the daily travel distances by the electric vehicle.

13.  (Original) The non-transitory computer-readable medium of claim 8, wherein the vehicle profile information includes information indicating how much is paid to charge the electric vehicle, and

determine the parking payment options based on the information indicating how much is paid to charge the electric vehicle.

14.  (Original) The non-transitory computer-readable medium of claim 8, wherein the price for power provided to the parking meter depends on information indicating one or more of:
a current time of day,
a current day of a week,
historical peak power usage,
current weather,
a current power level of the parking meter,
a current price charged by a public utility for power, or
an operational state of a charging component of the parking meter.

15.  (Previously Presented) A method, comprising:
communicating, by a device, with a parking meter associated with a parking space to be used for parking by an electric vehicle,
the device being integrated within the electric vehicle;
receiving, by the device, vehicle power information, vehicle profile information, and vehicle location information,
the vehicle profile information including information indicating one or more destinations of the electric vehicle,
each destination, of the one or more destinations, being different from a current location of the electric vehicle and different from a location of the parking space;

receiving, by the device, a selection of a particular parking payment option of the parking payment options,
the particular parking payment option including an option to pay for parking by providing power to the parking meter from the electric vehicle;
causing, by the device, the electric vehicle to connect to the parking meter based on the particular parking payment option;
causing, by the device, the electric vehicle to provide power to the parking meter based on the particular parking payment option and based on the electric vehicle connecting to the parking meter; and
providing, by the device, information associated with a power level of a battery of the electric vehicle as the electric vehicle provides power to the parking meter.

16.  (Original) The method of claim 15, further comprising:
receiving an alert indicating that the power level of the battery is below a predetermined threshold;
causing the electric vehicle to stop providing power to the parking meter and to disconnect from the parking meter based on the alert; and
providing payment for the parking, via a transaction card, based on the alert and after causing the electric vehicle to stop providing power to the parking meter.

17.  (Original) The method of claim 15, further comprising: 
causing the electric vehicle to stop providing power to the parking meter and to disconnect from the parking meter when the electric vehicle is to leave the parking space.

a wired connection, or
a wireless connection.

19.  (Original) The method of claim 15, wherein the vehicle profile information includes information indicating locations of charging stations used by the electric vehicle and information indicating daily travel distances by the electric vehicle, and
wherein determining the parking payment options comprises:
determining the parking payment options based on the information indicating the locations of the charging stations used by the electric vehicle and the information indicating the daily travel distances by the electric vehicle.

20.  (Original) The method of claim 15, wherein the vehicle profile information includes information indicating how often the electric vehicle is charged, and
wherein determining the parking payment options comprises:
determining the parking payment options based on the information indicating how often the electric vehicle is charged. 

Allowable Subject Matter
Claims 1-2 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are set forth in the Board of Patent Appeals and Interferences (BPAI) decision mailed on 21 December 2020, where claims 15-20 were reversed.  

Further, as per independent claims 1 and 15, the best Prior art, 
Genschel et al. (US PG Pub. 2010/0274656) discloses a system for managing electric energy grid-vehicle exchange devices where a processor determines a price for electric energy exchange based at least in part on a set of predefined parameters and a set of transaction specific parameter; and 
2)  Fisher et al. (US PG Pub. 2013/0179057) discloses an electric vehicle charging network services where a central server is arranged for electronic communications with EVs  and with client devices to provide remote services, including dynamic, interactive assistance to electric vehicle (EV) users.
However, Genschel et al. and Fisher et al. fail to fairly teach or disclose:

As per independent claims 1 and 15, the best Prior art, 
1)  Genschel et al. (US PG Pub. 2010/0274656) discloses a system for managing electric energy grid-vehicle exchange devices where a processor determines a price for electric energy exchange based at least in part on a set of predefined parameters and a set of transaction specific parameters;  
2)  Fisher et al. (US PG Pub. 2013/0179057) discloses an electric vehicle charging network services where a central server is arranged for electronic communications with EVs and with client devices to provide remote services, including dynamic, interactive assistance to electric vehicle (EV) users. 
3)  Gadh et al. (US PG Pub.  2013/0179061) discloses a smart electric vehicle (EV) charging and grid integration apparatus and methods where each EV is equipped with a handheld device to allow the driver to receive instructions or seek advice to better manage the EVs' battery charging/backfill process.
However, Genschel et al., Fisher et al. and Gadh et al. fail to fairly teach or disclose:


Additional prior art made of record herein and not relied upon is considered pertinent to applicant's disclosure—however, none of the references cited below singularly or in combination with the previously cited prior art, teach or fairly suggest the invention of claim 8:
1)  Forbes, Jr. et al. (US PG Pub. 2015/0183333A1), discloses systems and methods for electric vehicle charging and user interface therefor, where the user device includes an interactive interface operable for displaying information related to at least one EV charging station and operable for receiving inputs, wherein the inputs are automatically associated with a user profile.
	2)  Stefano Rinaldi, Marco Pasetti, Massimo Trioni, and Giulio Vivacqua, “On the Integration of E-Vehicle Data for Advanced Management of Private Electrical Charging Systems”, 22-25 May 2017, 2017 IEEE Instrumentation and Measurement Technology Conference; 7 pages (herein referred to as “Rinaldi et al.”) discloses a system designed and implemented which includes a gateway able to log data from a OBD device of an EV and to transfer them to a user's information system.  
	3)  Sfaelos (EP 2511122 A2), discloses an integrated electric meter and electric vehicle charging station (evcs) which includes a cable and a plug used to charge the EV. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:15 am - 6:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
           Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314



/F. A. N./
Examiner, Art Unit 3628

  /SHANNON S CAMPBELL/  Supervisory Patent Examiner, Art Unit 3628